RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit Rule 206
                                    File Name: 05a0476p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 WACHOVIA BANK, N.A. and WACHOVIA MORTGAGE X
                                                         -
                                 Plaintiffs-Appellees, -
 CORPORATION,
                                                         -
                                                         -
                                                             No. 04-2257

                                                         ,
             v.                                           >
                                                         -
 LINDA A. WATTERS, Commissioner of the Michigan -
                                                         -
                                Defendant-Appellant. -
 Office of Insurance and Financial Services,

                                                         -
                                                        N
                          Appeal from the United States District Court
                        for the Western District of Michigan at Lansing.
                   No. 03-00105—Robert Holmes Bell, Chief District Judge.
                                 Argued: October 27, 2005
                          Decided and Filed: December 19, 2005
                Before: MARTIN, GIBBONS, and GRIFFIN, Circuit Judges.
                                    _________________
                                        COUNSEL
ARGUED: E. John Blanchard, MICHIGAN DEPARTMENT OF ATTORNEY GENERAL,
Lansing, Michigan, for Appellant. Lori McAllister, DYKEMA GOSSETT, Lansing, Michigan, for
Appellees. ON BRIEF: John C. Scherbarth, MICHIGAN DEPARTMENT OF ATTORNEY
GENERAL, Lansing, Michigan, for Appellant. Lori McAllister, William J. Perrone, DYKEMA
GOSSETT, Lansing, Michigan, for Appellees. Jessica Dvorak, IOWA ATTORNEY GENERAL’S
OFFICE, Des Moines, Iowa, Gregory L. McClelland, McCLELLAND & ANDERSON, Lansing,
Michigan, Frederick C. Schafrick, GOODWIN PROCTER, Washington, D.C., Douglas B. Jordan,
OFFICE OF THE COMPTROLLER OF THE CURRENCY, Washington, D.C., for Amici Curiae.
                                    _________________
                                        OPINION
                                    _________________
      BOYCE F. MARTIN, JR., Circuit Judge. The question before us is whether the National
Bank Act and regulations promulgated by the Office of the Comptroller of the Currency preempt




                                              1
No. 04-2257                Wachovia Bank, et al. v. Watters                                                        Page 2


Michigan banking laws concerning operating subsidiaries of nationally chartered banks.1 The
district court held that the Michigan laws are preempted and granted summary judgment in favor of
Wachovia. The State of Michigan filed its notice of appeal on January 27, 2004. Since that time,
the federal district court for the District of Maryland, and the United States Courts of Appeal for the
Second and Ninth Circuits ruled on precisely the issue we address today. See Wachovia Bank v.
Burke, 414 F.3d 305 (2d Cir. 2005); Wells Fargo Bank v. Boutris, 419 F.3d 949 (9th Cir. 2005);
National City Bank v. Turnbaugh, 367 F. Supp. 2d 805 (D. Md. 2005). Each of those courts held
that the National Bank Act and the regulations promulgated by the Comptroller preempt conflicting
state laws. Because we agree with the outcome and reasoning of those courts’s decisions, we hold
that the National Bank Act and the regulations at issue preempt the conflicting Michigan law. We
further hold that the regulations do not violate the Tenth Amendment to the United States
Constitution. We therefore affirm the district court’s grant of summary judgment in favor of
Wachovia.
                                                            I.
          The parties agree that no material facts are disputed. Michigan has enacted a series of
banking laws that are enforced by the defendant, the Commissioner of the Michigan Office of
Insurance and Financial Services. As explained by the district court, two Michigan statutes are at
issue. See MICH. COMP. LAWS § 445.1651 et seq. MICH. COMP. LAWS § 493.51 et seq. Pursuant to
these statutes, Wachovia Mortgage must register with the State, but is not required to obtain a
license to operate. See MICH. COMP. LAWS § 445.1652, 493.52. Moreover, Michigan’s regulatory
scheme permits it to investigate a specific consumer complaint if the complaint is not otherwise
being pursued by the Comptroller. See MICH. COMP. LAWS § 445.1663(2) (“[T]he commissioner
. . . shall make no investigation of the complaint if the complaint is being adequately pursued by the
appropriate federal regulatory authority.”). Finally, the Michigan statutes also require Wachovia
to provide a financial statement annually, to pay an annual operating fee, to maintain certain
documents, and to retain those documents for examination by the Commissioner. See MICH. COMP.
LAW §§ 445.1657(2), 493.56a(2), 445.1658(1), 493.54, 445.1671, 493.68.
        Wachovia Bank is a national banking association chartered under the National Bank Act, 12
U.S.C. § 21 et seq. Wachovia Mortgage originally registered in Michigan to make first mortgage
loans as it does in various states. On January 1, 2003, Wachovia Mortgage became a wholly owned
operating subsidiary of Wachovia Bank. After July 1, 2003, Wachovia Mortgage also began making
second mortgage loans in Michigan.
         On April 3, 2003, Wachovia Mortgage advised the State of Michigan that it was surrendering
its lending registration in Michigan. The Commissioner responded by advising Wachovia Mortgage
that effective July 1, 2003, Wachovia Mortgage would no longer be authorized to conduct mortgage
lending activities within the State. Wachovia then filed suit seeking a declaration that the Michigan
statutes at issue are preempted by the National Banking Act and the Comptroller’s regulations.


         1
           The specific Michigan laws at issue in this case are: (a) provisions requiring registration before a mortgage
lender may conduct business in Michigan: MICH. COMP. LAWS §§ 445.1652(1), 445.1656(1)(d), 445.1679(1)(a),
493.52(1), and 493.53a(d); (b) provisions requiring the payment of fees on initial application for registration, or renewals
thereafter: MICH. COMP. LAWS §§ 445.1658, 445.1657(1), 493.54, and 493.56a(2); (c) provisions requiring that annual
financial statements be submitted to the Commissioner and certain documents retained in a particular format: MICH.
COMP. LAWS §§ 445.1657(2), 445.1671, 493.56a(2), and 493.56a(13); (d) provisions placing registrants under the
“general supervision and control” of the Commissioner, with the power to conduct examinations and investigations:
MICH. COMP. LAWS §§ 445.1661, 493.56b; (e) provisions permitting the Commissioner to investigate a complaint from
any person if the appropriate federal regulatory authority is not pursuing it “adequately”: MICH. COMP. LAWS § 445.1663;
and (f) provisions allowing the Commissioner to take regulatory or other actions based on violations of the provisions
set forth above: MICH. COMP. LAWS §§ 445.1665, 445.1666, 493.58-59, and 493.62a.
No. 04-2257           Wachovia Bank, et al. v. Watters                                         Page 3


                                                  II.
       We review a district court’s decision to grant summary judgment de novo. Bennett v.
Eastpointe, 410 F.3d 810 (6th Cir. 2005). Summary judgment is only appropriate “if the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the moving party is entitled to
a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The parties agree that no material facts are
disputed and therefore only two legal issues are before the Court: (1) do the National Bank Act and
the Comptroller’s regulations preempt the Michigan laws’ application to Wachovia and (2) do the
Comptroller’s regulations violate the Tenth Amendment to the United States Constitution? We
answer yes to the first question and no to the second.
        The National Bank Act was enacted in 1864 “to facilitate . . . a national banking system.”
Marquette Nat’l Bank of Minneapolis v. First of Omaha Serv. Corp., 439 U.S. 299, 315 (1978)
(internal quotation omitted). Relevant to our discussion, the National Bank Act establishes
nationally chartered banks and vests these banks with certain powers, including “all such incidental
powers as shall be necessary to carry on the business of banking.” 12 U.S.C. § 24 (Seventh). To
prevent state regulation of the national banking system, the Act provides that “[n]o national bank
shall be subject to any visitorial powers except as authorized by Federal Law . . . .” 12 U.S.C.
§ 484(a).
        The Office of the Comptroller of the Currency is the federal administrative agency with the
“primary responsibility for surveillance of ‘the business of banking’ authorized by § 24 Seventh.”
NationsBank of N.C., N.A. v. Variable Annuity Life Ins. Co., 513 U.S. 251, 256 (1995). Congress
has authorized the agency to promulgate rules and regulations, and the agency may use its authority
to define the “incidental powers” of national banks beyond those specifically enumerated in the Civil
War era statute. See id. at 258 (“[T]he business of banking is not limited to the enumerated powers
in § 24 Seventh . . . [and] the Comptroller therefore has discretion to authorize activities beyond
those specifically enumerated.”); see also 12 U.S.C. § 93a. Drawing on its authority, the
Comptroller has issued a regulation that, subject to certain exceptions, it has exclusive visitorial
powers over national banks. 12 C.F.R. § 7.4000 (including the power to examine national banks,
inspect their records, and regulate their activities authorized by federal law).
        As Wachovia notes in its brief, additional regulations are relevant to this case. One such
regulation is 12 C.F.R. § 5.34, providing that a “national bank may conduct in an operating
subsidiary activities that are permissible for a national bank to engage in directly either as part of,
or incidental to, the business of banking.” 12 C.F.R. § 5.34(e)(1); see also Wells Fargo Bank, 419
F.3d at 960 (noting that “permitting operating subsidiaries does not expand the functions carried out
by the banks”). Moreover, “[a]n operating subsidiary conducts activities authorized under this
section pursuant to the same authorization, terms, and conditions that apply to the conduct of such
activities by its parent national bank.” 12 C.F.R. § 5.34(e)(3). This reflects the Comptroller’s view
— held since the 1960s — that the practice of using an operating subsidiary to conduct the business
of banking is an appropriate incidental power under 12 U.S.C. § 24 (Seventh).
        The federal regulation the State of Michigan argues most vehemently against was adopted
in 2001 and promulgated as 12 C.F.R. § 7.4006. It states that “[u]nless otherwise provided by
Federal law or OCC regulation, State laws apply to national bank operating subsidiaries to the same
extent that those laws apply to the parent national bank.” 12 C.F.R. § 7.4006. Michigan argues that
the Comptroller exceeded its congressionally delegated authority by promulgating section 7.4006
because the regulation impermissibly expands the definition of “national bank.” The State further
argues that a federal regulatory agency cannot preempt state laws unless Congress has expressly and
clearly manifested an intent for it to do so.
No. 04-2257                 Wachovia Bank, et al. v. Watters                                                     Page 4


        Michigan’s argument regarding preemption is “misdirected.” Fid. Fed. Sav. & Loan Ass’n
v. De la Cuesta, 458 U.S. 141 (1982). The type of preemption at issue in this case is “conflict
preemption,” which can arise where “state law stands as an obstacle to the accomplishment and
execution of the full   purposes and objectives of Congress.” Id. at 153 (internal questions and
citations omitted).2 Michigan does not dispute the fact that its regulatory scheme stands as an
obstacle to the National Banking Act and the relevant regulations promulgated by the Comptroller.
Thus, the only question is whether the Comptroller “has exceeded [its] statutory authority or acted
arbitrarily.” Id. at 154. Contrary to Michigan’s arguments, a “pre-emptive regulation’s force does
not depend on express congressional3 authorization to displace state law.” Id. at 154. Such a
“narrow focus” is “misdirected.” Id.
        We therefore decline Michigan’s invitation to frame the issue as whether Congress has
expressly and clearly manifested its intent to preempt state laws such as Michigan’s and instead
focus on whether the Comptroller has exceeded its authority or acted arbitrarily. We do so through
the framework established by Chevron U.S.A., Inc. v. Natural Resources Defense Council, 467 U.S.
837 (1984); see also NationsBank, 513 U.S. at 257-58 (applying the Chevron doctrine to determine
whether the Office of the Comptroller of the Currency was authorized to grant a national bank’s
application to sell annuities); Boutris, 419 F.3d at 958 (applying Chevron to answer exact question
posed in this case); Burke, 414 F.3d at 315 (same). The district court appropriately conducted its
analysis pursuant to Chevron and concluded that the regulations are within the Comptroller’s
authority and are a reasonable interpretation of the statute. We agree.
         Under Chevron, we are confronted with two questions. First, we ask “whether Congress has
directly spoken to the precise question at issue.” Chevron, 467 U.S. at 842; see also NationsBank,
513 U.S. at 257 (asking “whether the intent of Congress is clear as to the precise question at issue”).
If Congress’s intent is clear, “that is the end of the matter. But if the statute is silent or ambiguous
with respect to the specific issue, the question for the court is whether the agency’s answer is based
on a permissible construction of the statute.” NationsBank, 513 U.S. at 257 (internal quotation and
citation omitted). Any ambiguities require us to “give great weight to any reasonable construction”
of the statutes by the Comptroller. Clarke v. Secs. Indus. Ass’n, 479 U.S. 388, 403 (1987); see also
NationsBank, 513 U.S. at 257; De la Cuesta, 458 U.S. at 153-54.
        We conclude that Congress has not spoken precisely on the issue. Contrary to Michigan’s
arguments, the Comptroller’s regulations do not expand the definition of “national bank” as
Congress used it in section 484 to include an “operating subsidiary,” such as Wachovia Mortgage.
Rather, the regulations interpret a national bank’s “incidental powers” under 12 U.S.C. § 24
(Seventh) to include the power to conduct business through an operating subsidiary. See 12 C.F.R.
§ 5.34. As the Comptroller explained in promulgating 12 C.F.R. § 7.4006, “operating subsidiaries
have long been authorized for national banks and provide national banks with a convenient
alternative to conduct activities that the bank could conduct directly.” See generally Investment
Securities; Bank Activities and Operations; Leasing, 66 Fed. Reg. 34,788 (July 2, 2001) (announcing


         2
             “Federal regulations have no less pre-emptive effect than federal statutes.” De la Cuesta, 458 U.S. at 153.
         3
            Michigan does correctly assert that there is a presumption against preemption in areas of regulation typically
left to the states. “The presumption against federal preemption disappears, however, in fields of regulation that have
been substantially occupied by federal authority for an extended period of time. Regulation of federally chartered banks
is one such area.” Flagg v. Yonkers Sav. & Loan Ass’n, 396 F.3d 178, 183 (2d Cir. 2005). Likewise, as the Ninth Circuit
has noted, “Congress has legislated in the field of banking from the days of M’Culloch v. Maryland, creating an
extensive federal statutory and regulatory scheme. The history of national banking legislation has been one of
interpreting grants of both enumerated and incidental powers to national banks as grants of authority not normally limited
by, but rather ordinarily pre-empting contrary state law.” Bank of Am. v. City & County of San Francisco, 309 F.3d 551,
558 (9th Cir. 2002) (internal quotation and citation omitted).
No. 04-2257              Wachovia Bank, et al. v. Watters                                                    Page 5


final rule). Regulation section 7.4006 makes clear that states cannot obstruct a national bank’s
power, granted to it by Congress and federal regulations, to conduct “the business of banking”
through the use of operating subsidiaries, by imposing state laws and regulations on the subsidiaries
that could not be imposed on the parent. See Burke, 414 F.3d at 316. Thus, “[t]o the extent that
using an operating subsidiary is a legitimate power granted to national banks, 12 U.S.C. § 484
provides the OCC with ample authority to preempt states from exercising visitorial powers over the
subsidiary because such state regulation could interfere with the national bank’s exercise of its
federal powers.” Id. (citation omitted).
        Furthermore, as noted above the National Bank Act was enacted in 1864. Operating
subsidiaries were not recognized as a legitimate tool for carrying on the business of banking until
the 1960s. See 69 Fed. Reg. 1895; Acquisition of Controlling Stock Interest in Subsidiary
Operations Corporation, 31 Fed. Reg. 11,441, 11,459 (Aug. 31, 1966). “Overall, the history of the
banking laws indicates that operating subsidiaries have been treated distinctly by Congress and the
OCC, and no statute speaks directly to the scope of federal versus state power over them.” Burke,
414 F.3d at 318. The Comptroller has the authority to define a national bank’s “incidental powers”
to include conducting the business of banking — in this case the making of first and second
mortgage loans — through an operating subsidiary. Thus, Wachovia Bank itself can make first and
second mortgage loans and it can also do so through an operating subsidiary such as Wachovia
Mortgage. See 12 C.F.R. § 5.34. “Having so defined a national bank’s power to conduct business
through an operating subsidiary, the OCC further has the authority to preempt state law concerning
operating subsidiaries to the same extent that those laws would be preempted with respect to the
parent national bank.” Burke, 414 F.3d at 318 (citing 12 C.F.R. §§ 7.4006, 34.1, 34.4); see also 12
U.S.C. § 93a.
         Michigan and amici further argue that by including references to “affiliates” in other sections
of the statute, but failing to do so in section 484, Congress unambiguously intended to exclude such
entities from the visitation exception. Both courts to address this argument have denied it, Boutris,
419 F.3d at 959 n.12; Burke, 414 F.3d at 317-18, and we do as well. Even assuming that the terms
“operating subsidiary” and “affiliate” are synonymous,4 the argument fails. The absence of any
reference to operating subsidiaries does not convey the unambiguous intent of Congress. See
Boutris, 419 F.3d at 959 n.12. The statutes cited that include the term “affiliate” — section 161(c),
section 371c, section 371c-1, and section 481 — establish the duties of a national bank to report on
the activities of its affiliates and the bank’s relationship with its affiliates. In order to be
comprehensible, the statutes must mention “affiliates.” This does not mean, however, that any
statute that does not mention “affiliates” reflects the unambiguous intent of Congress to exclude
them from the provision. If anything, it indicates that Congress has only included reference to
affiliates in the limited cases where they must be distinguished from national banks. Michigan and
amici have pointed to no statutory sections that do not specifically pertain to the relationship
between national banks and their affiliates that contain the term “affiliates” or “operating
subsidiaries.”
        Thus, the only remaining determination pursuant to the Chevron analysis is whether the
regulations are a reasonable construction of the statutory scheme. If the Comptroller’s interpretation
is reasonable, we must defer to its construction of the statute. See NationsBank, 513 U.S. at 257.
We reject Michigan’s arguments and conclude that the Comptroller’s regulations are a reasonable
construction of the National Bank Act.



         4
           The Second Circuit addressed this argument in great detail and found evidence that “operating subsidiaries”
and “affiliates” are not co-terminus. Burke, 414 F.3d at 316-17. The opinion proceeded, however, to analyze the two
as if they were synonymous and concluded that there was no unambiguous intent. Id. at 317-18.
No. 04-2257           Wachovia Bank, et al. v. Watters                                          Page 6


        First, we do not find persuasive Michigan’s argument that the regulations disregard the
principle of corporate separateness. Rather, the regulations merely recognize that for decades
national banks have been conducting the business of banking through operating subsidiaries. See
66 Fed. Reg. at 34,788 (“[f]or decades national banks have been authorized to use the operating
subsidiary as a convenient and useful corporate form for conducting activities that the parent bank
could conduct directly.”). The regulations, specifically section 7.4006, simply reflect the eminently
reasonable conclusion that when a bank chooses to utilize the authority it is granted under federal
law, it ought not be hindered by conflicting state regulations. See also Burke, 414 F.3d at 319
(“Section 7.4006 reflects the OCC’s policy judgment that national banks’ use of operating
subsidiaries as separately structured corporate entities is desirable and that it should not be hindered
by state regulations.”). This rationale was recognized as early as 1966 when the Comptroller
explained: “The use of controlled subsidiary corporations provides national banks with additional
options in structuring their businesses. National banks may desire to exercise such option for many
reasons, including controlling operating costs, improving effectiveness of supervision . . . or
separating particular operations of the bank from other operations.” Acquisition of Controlling
Stock Interest in Subsidiary Operations Corporation, 31 Fed. Reg. 11,441, 11,460 (Aug. 31, 1966);
see also Rules, Policies and Procedures for Corporate Activities, 61 Fed. Reg. 60,342 (Nov. 27,
1996); Financial Subsidiaries and Operating Subsidiaries, 65 Fed. Reg. 12,905, 12,908-09 (Mar. 10,
2000); see also Boutris, 419 F.3d at 960 (noting that “[t]he determination whether to conduct
business through operating subsidiaries or, instead, through subdivisions of the bank itself is thus
essentially one of internal organization, so long as the operating subsidiary form or organization
cannot be used to evade the rules that apply to national banks.”). Chevron requires us to defer to
this reasonable interpretation.
        We find no merit in the remainder of Michigan’s arguments and hold that the Comptroller’s
regulations preempt conflicting Michigan laws. “[T]he OCC regulations reflect a consistent and
well-reasoned approach to preempting state regulation of operating subsidiaries so as to avoid
interference with national banks’ exercise of their powers under 12 U.S.C. § 24 (Seventh) and their
ability to use operating subsidiaries in the dynamic market of banking and real estate lending.”
Burke, 414 F.3d at 321.
        One final note regarding preemption: Michigan argues that should we affirm the district
court’s finding of preemption, “Michigan would be precluded from protecting its citizens from any
inappropriate actions taken by state incorporated nonbank subsidiaries of national banks that operate
in the mortgage industry.” Appellant’s Br. at viii. As the Supreme Court has stated, courts “cannot
resolve conflicts of authority by our judgment as to the wisdom or need of either conflicting policy.
The compact between the states creating the Federal Government resolves them as a matter of
supremacy. However wise or needful [a state’s policy], . . . it must give way to the contrary federal
policy.” Franklin National Bank v. New York, 347 U.S. 373 (1954). Michigan’s recourse (and the
recourse for the other thirty attorney generals as amicus curiae) is with Congress.
                                                  III.
        Michigan also argues that 12 C.F.R. § 7.4006 violates the Tenth Amendment to the United
States Constitution. We agree with the district court that Congress assumed the authority to regulate
national banks under the Commerce Clause. The Tenth Amendment, reserving to the states those
rights and powers not enumerated, is therefore, not implicated by the National Bank Act or lawfully
promulgated regulations thereunder.
                                                  IV.
      For the previously stated reasons, we affirm the district court’s judgment granting summary
judgment to Wachovia.